Littleton, Judge,
dissenting:
I am of opinion that plaintiff is not entitled to recover any amount for the reasons stated by Judge Ford in Flood v. United States, 44 Fed. Supp. 509, 513, 514.
Jones, Judge, took no part in the decision of this case.
In accordance with, the above opinion, and upon the filing of a stipulation by the parties, in which it was stated that for the year 1936 there was an overpayment of income tax in the amount of $9,411.83 and an overpayment of interest in the amount of $65.02, a total of $9,476.85; and for the year 1937 an overpayment' of income tax in the amount of $8,677.23 and of interest in the amount of $471.71; and upon the plaintiff’s motion for judgment, it was ordered June ■7, 1943, that judgment be entered for the plaintiff in the 'sum of $18,625.79, with interest on $65.02 from May 13, 1938; on $982.86 from April 22, 1938; on $8,428.97 from December 15, 1937; on $5,537.15 from October 4, 1939; and bn the remainder of $3,611.79 from December 15, 1938.